Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 7, 9, and 10 refer to "the POT" and "the POT" is not in the claim they depend on, so for purposes of the restriction the examiner will interpret these claims as dependent on claim 2. Claim 18 similarly refers to "the POT" and "the POT" is not in the claim they depend on, so for purposes of the restriction the examiner will interpret this claim as dependent on claim 17.

Restrictions
Restriction to one of the following inventions is required under 35 U.S.C 121:
Claims 1, 3-6, 8, 11, 12-16, drawn to a method of a user making a travel reservation (making a reservation that is bound to a tokenized identity), classified in CPC G06Q 10/04, (See, i.e., Fig 2).
Claims 19, 20, drawn to a method of a user checking-in and reservation verification at a point of travel terminal (verifying a user’s tokenized identity by checking in at a terminal), classified in CPC H04L 63/0853 (See, i.e., Fig 3). 
Claims 2, 7, 9, 10, 17, 18, drawn to a method of making a reservation, verifying a reservation, and checking-in with the reservation with a tokenized identity at terminal, classified in CPC H04L 63/0407 (See, i.e., Fig 2 + Fig 3).

How Inventions are Related
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as being used in a system with a terminal for identifying users, where reservations are not made through a travel service provider, as required in subcombination I.  See MPEP § 806.05(d). 
Inventions I and III are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of subcombination I, as claimed, because the combination does not require the central server to terminate the mobile token application on the mobile device after a predetermined amount of time.  Subcombination I has separate utility such as being used in a system where the user check-ins to their reservation without using a point-of-travel terminal, as required by the combination.
 Inventions II and III are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of subcombination II, as claimed, because combination does not require the mobile token application to reside temporarily on the mobile device.  Subcombination II has separate utility such as being used in a combined system where reservations are not made through a travel service provider, as required in in the combination.

Notice of Right to Rejoin
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Burden of Search
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention would require different subclass searches.
Significantly different search strings and queries for different concepts.
How to Reply
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDLER T MATEKA whose telephone number is (571)272-3388. The examiner can normally be reached M-F 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on 571-270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        
/CHANDLER THOMAS MATEKA/Examiner, Art Unit 4163